DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The rationale for this determination is explained below: 
Claim 20 is directed to "computer-readable recording medium " Since a computer can read many types of media, including transitory media (propagating signals per se), the claims encompass non-statutory subject matter. In an effort to assist the patent community in overcoming this rejection, the USPTO suggest that a claim drawn to a computer-readable medium be amended to narrow the claim to cover only statutory embodiments, namely by adding the limitation "non-transitory computer-readable storage medium" to the claim, as long as the specification supports a non-transitory embodiment (not new matter) because if the specification does not support a non-transitory embodiment (because a signal per se is the only viable embodiment), the amended claim would be impermissibly broadened beyond the supporting disclosure, and therefore would include new matter.

				   Claim interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
 	The limitation of claim 1 that recite “a communication unit”, is being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”).

 	Claim limitation “a communication unit configured to acquire …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communication unit”, coupled with 
functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see drawing fig.11 and  paragraphs [0106-0108]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shkdei Patent No.: US 10,009,636 B2 (Hereinafter “Shkdei”) in view of Kwon et al. Pub. 
No.: US 2018/0115802 A1 (Hereinafter referred to as “Knox”).

 	Regarding Claim 1, Shkdei discloses an electronic device (see fig. 1, smart 

TV 100 ) comprising: 
a memory storing at least one program (see col.9, lines 31-35: computer memory);

 	a communication unit (see col.7, lines 60-62: for example, via a CEC (Consumer 

Electronics Control) connection over HDMI.) configured to receive context data to be used to determine a state of a user, from at least one external device (see col.7, lines 57-62: smart TV 100 can determine the type of user-control action in those cases wherein television signal source device 130 reports the type of user-control action to smart TV 100, for example via a CEC (Consumer Electronics Control) connection over HDMI.); and 
 	a processor configured to replace and output an advertisement by executing the at least one program (see col.3, lines 43-53: Smart TV 100 also includes one or more computer processors or processor cores 110 and one or more computer memories 120 (collectively referred to hereinafter as the “smart TV computer” or simply “computer” 160) that enable it to receive, store, or process data or programming instructions. Such data and programming can be employed, e.g., to enable smart TV 100 to receive targeted television advertisements and to present them in place of 
	acquire user state information indicating the state of the user from the received context data (see col.7, lines 57-62:smart TV 100 can determine the type of user-control action in those cases wherein television signal source device 130 reports the type of user-control action to smart TV 100, for example via a CEC (Consumer Electronics Control) connection over HDMI.)
perform control to replace a previously determined first advertisement with a second advertisement determined based on the user state information and to output the second advertisement (see col.3, lines 43-53: Smart TV 100 also includes one or more computer processors or processor cores 110 and one or more computer memories 120 (collectively referred to hereinafter as the “smart TV computer” or simply “computer” 160) that enable it to receive, store, or process data or programming instructions. Such data and programming can be employed, e.g., to enable smart TV 100 to receive targeted television advertisements and to present them in place of non-targeted television advertisements that are part of the primary television content.)).  

	Shkdei fails to disclose:
acquire user state information indicating the state of the user from the received context data, based on a learning model using one or more neural networks, 
in analogous art, Knox teaches:

acquire user state information indicating the state of the user from the received context data, based on a learning model using one or more neural networks (see paragraph [0115]: The system 1000 may utilize machine learning or artificial intelligence 
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the electronic device of Shkdei with the teaching as taught by Knox in order to generate data indicating a degree of connectedness or engagement of consumer with the presented content based on the consumer's reactions to the presented content, thereby captured behavioral data may provide reference points such that evaluation, estimates and predictions of a subject's taste and preference can be measured and articulated. 

 	Regarding Claim 2, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Shkdei further teaches wherein the first advertisement is an advertisement previously determined by a broadcasting station to be output through the electronic device, and the second advertisement is an advertisement determined to be output instead of the first advertisement, as an advertisement targeted at the user (see col. 3, line 67-col.4, lines 1-4).  



 	Regarding Claim 4, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 3, Knox further teaches wherein the learning model is updated when the at least one external device connected to the electronic device is changed (see paragraph [0076]).  

	Regarding Claim 5, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Knox further teaches wherein the user state information is differently determined according to at least one of a type of the at least one external - 37 -0502-0557 (SH-55846-US-DMC) English Translation device, a state of the at least one external device, and a value of the context data (see paragraph [0091).  

	Regarding Claim 6, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, see Shkdei col.3, lines 43-53 and  see knox, paragraph [0091]) further teach wherein the at least one program further comprises instructions to acquire view history information, wherein the second advertisement is determined based on the user state information and the view history information (see Shkdei col.3, lines 43-53 and see knox, paragraph [0091]).  

	Regarding Claim 7, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Knox further teaches wherein the at least one 

 	Regarding Claim 8, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Shkdei further teaches wherein the instructions to perform the control to replace with the second advertisement and output the second advertisement comprise: instructions to recognize a time point when the first advertisement starts; and instructions to perform control to replace the first advertisement with the second advertisement and output the second advertisement from the recognized time point (see col.3, lines 43-53).  

 	Regarding Claim 9, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Shkdei further teaches wherein the instructions to perform the control to replace and output the second advertisement comprise: instructions to transmit the user state information to an external server; instructions to receive, from the external server, information about the second advertisement determined based on the user state information; and instructions to replace the first advertisement with the second advertisement based on the received information about the second advertisement and output the second advertisement (see col.2, lines 1-31).   

	Regarding Claim 10, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Shkdei further teaches wherein the second 

	Regarding Claim 11, Shkdei in view of Knox discloses the electronic device as discussed in the rejection of claim 1, Shkdei further teaches wherein the at least one program further comprises instructions to: receive an input of changing a channel; and perform control to continuously output, on a second channel, the second advertisement being output on a first channel, when the channel is changed from the first channel to the second channel in response to the received input (see col.8, lines 15-23).    

	 Regarding Claim 12, the claim is being analyzed with respect to claim 1.

	 Regarding Claim 13, the claim is being analyzed with respect to claim 2.

	 Regarding Claim 14, the claim is being analyzed with respect to claim 3.

	 Regarding Claim 15, the claim is being analyzed with respect to claim 6.

	 Regarding Claim 16, the claim is being analyzed with respect to claim 7.

	 Regarding Claim 17, the claim is being analyzed with respect to claim 8.

	 Regarding Claim 18, the claim is being analyzed with respect to claim 9.

	 Regarding Claim 19, the claim is being analyzed with respect to claim 11.

	Regarding Claim 20, the claim is directed toward embody the method of claim 1 in a “computer-readable recording medium”. It would have been obvious to embody the procedures of Shkdei in view of Knox discussed with respect to claim 1 in a “computer-readable recording medium” in order that the instructions could be automatically performed by a processor.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ALAZAR TILAHUN/Examiner, Art Unit 2424